PER CURIAM:
Michael R. Ray appeals the district court’s orders denying his motions to amend his restitution order and for reconsideration of the district court’s denial of his motion to amend his restitution order. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. United States v. Ray, No. 4:02-cr-00687-TLW-1 (D.S.C. Apr. 22, 2008; Nov. 7, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.